UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES AND EXCHANGE ACT OF 1934 BOLLENTE COMPANIES, INC. (Exact name of registrant as specified in its charter) Nevada 26-2137574 (State of incorporation or organization) (I.R.S. Employer Identification No.) Gainey Center II 8501 North Scottsdale Road, Suite 165 85253-2740 (Address of principal executive offices) (Zip Code) Copies of Communications to: Stoecklein Law Group 402 West Broadway, Suite 690 San Diego, CA 92101 (619) 704-1310 Fax (619) 704-1325 Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange of which each class is to be registered None Not Applicable If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.¨ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.x Securities Act registration statement file number to which this form relates: Form S-1; File No. 333-149804. Securities to be registered pursuant to Section 12(g) of the Act: Common stock, par value $0.001 per share (Title of class) 1 Item 1. Description of Registrant’s Securities to be Registered. The description of securities contained in the Registrant’s Registration Statement on Form S-1, as amended, originally filed with the Securities and Exchange Commission on March 19, 2008 (File No. 333-149804) is incorporated by reference into this registration statement. Item 2. Exhibits. Exhibit Description 3(i)(a) Articles of Incorporation(1) 3(i)(b) Certificate of Amendment to Articles of Incorporation, filed on September 23, 2010(2) 3(i)(c) Certificate of Change to Articles of Incorporation, filed on September 23, 2010(2) 3(ii)(a) Bylaws(1) 4 Instrument defining the rights of security holders: (a)Articles of Incorporation(1) (b)Bylaws(1) (c)Stock Certificate Specimen(1) Previously filed with the Company’s initial filing of Form S-1, SEC file number 333-149804, filed on March 19, 2008, and incorporated by reference herein as an exhibit to this Form 8-A. Previously filed with the Company’s quarterly filing of Form 10-Q (period ended September 30, 2010), filed on November 24, 2010, and incorporated by reference herein as an exhibit to this Form 8-A. SIGNATURES In accordance with Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration to be signed on its behalf by the undersigned, thereto duly authorized. Bollente Companies, Inc. By: /s/ Robertson James Orr Robertson James Orr, President 2
